DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body portion" in lines 7 and 8. There is insufficient antecedent basis for this limitation in the claim; a body portion is not previously recited in the claim.
Claim 1 recites the limitation "the plurality of internal passageways in said shaft" in line 10. There is insufficient antecedent basis for this limitation in the claim; a plurality of internal passageways is not previously recited in the claim.
Claim Rejections - 35 USC § 102
Claims 1-5, 8, 9, 11, 12, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,176,540 (Barber).
Regarding claim 1, Barber discloses a transmission shaft assembly (see Figures 1 and 1a, and annotated Figure 1 below) for a rolling stand for use in a metal rolling mill (see column 1, lines 4-6), the shaft assembly transmitting lubricant through the assembly, comprising:
a shaft (14, 17, 18) including an outer periphery and an inner periphery (shown at 40) defining a centrally positioned longitudinal opening (40) extending from a first end to an opposed second end of the shaft (see Figure 1a);
a sleeve (41) including an outer periphery thereof fitted to the inner periphery of the body portion (see Figures 1 and 1a);
a rotary distributor (60) mounted on the outer periphery of said shaft and adapted to provide a conduit for the lubricant through the plurality of internal passageways in said shaft (see column 2, line 54, through column 3, line 24);
wherein the inner periphery of the body portion and the outer periphery of the sleeve defining a passageway (45) between the outer periphery of the sleeve and the shaft (see Figures 1 and 1a).
Regarding claim 2, Barber discloses said rotary distributor (60) includes first and second inputs (65, 68) for inputting lubricant into the distributor and an output (62, 72) for outputting lubricant from the distributor (see Figure 3).
Regarding claim 3, Barber discloses said rotary distributor includes (60) first and second seals (see annotated Figure 1 below), the seals axially spaced apart from each other and adapted to seal said rotary distributor to the outer periphery of said shaft (14).

    PNG
    media_image1.png
    441
    834
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1a of Barber
Regarding claim 4, Barber discloses the seals are lip seals (see annotated Figure 1 above).
Regarding claim 5, Barber discloses said plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) includes a plurality of radially extending passageways (45, 50, 64, 75, 91) and a plurality of axially extending passageways (42, 90).
Regarding claim 8, Barber discloses the outer periphery of the sleeve (41) includes external grooves (provided by the openings cooperating to form passageways 45, 50) defining a passageway (45, 50) therebetween (see Figures 1 and 1a).
Regarding claim 9, Barber discloses the passageway (45) between the inner periphery of the body portion and the outer periphery of the sleeve (41) is an axially extending passageway (the passageway having both axial and radial dimensions as shown in Figure 1a).
Regarding claim 11, Barber discloses a transmission shaft (14; see Figures 1 and 1a) for a rolling stand for use in a metal rolling mill (see column 1, lines 4-6), comprising
a body (see annotated Figure 1 above) including a generally cylindrical outer periphery and defining a centrally positioned longitudinal opening (40) extending from a first end to an opposed second end of the shaft and defining a plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) therein, and an inner periphery (shown at 40);
a sleeve (41) including an outer periphery thereof fitted to the inner periphery of the body portion (see Figures 1 and 1a);
wherein the inner periphery of the shaft and the outer periphery of the sleeve define a passageway (45) between the outer periphery of the sleeve and the shaft (see Figures 1 and 1a).
Regarding claim 12, Barber discloses said plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) includes a plurality of radially extending passageways (45, 50, 64, 75, 91) and a plurality of axially extending passageways (42, 90).
Regarding claim 15, Barber discloses the passageway (45) between the inner periphery of the body portion and the outer periphery of the sleeve (41) is an axially extending passageway (the passageway having both axial and radial dimensions as shown in Figure 1a).
Regarding claim 17, Barber discloses a method for providing lubrication to a transmission shaft (14) in a rolling mill machine (see column 1, lines 4-6), said method comprises the steps of:
providing a transmission shaft (14) having a central opening extending to the opposed ends of the shaft and internal passageways (42, 45, 50, 64, 75, 90, 91, 92) extending inwardly from the outer periphery of the shaft; 
providing a rotary distributor (60);
fitting the distributor over the outer periphery of the shaft (see Figures 1 and 1a);
inserting a sleeve (41) into the central opening (40) of the shaft (see Figures 1 and 1a);
providing a passageway (45) between the sleeve (41) and the shaft (see Figure 1a);
inputting lubricant into the rotary distributor;
passing lubricant from the distributor to the internal passageways of the shaft; and 
advancing the lubricant from the internal passageways of the shaft to the opposed ends of the shaft (see column 2, line 54, through column 3, line 24).
Regarding claim 19, Barber discloses the step of advancing the lubricant from the internal passageways of the shaft to the opposed ends of the shaft comprises advancing the lubricant along the passageway between the sleeve and the body (see column 2, line 54, through column 3, line 24).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of US 6,223,859 (Lindenthal).
Barber discloses the transmission shaft assembly as in claim 1, but does not expressly disclose said plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) includes at least one passageway that extends simultaneously radially and axially.
Lindenthal teaches a shaft (3.9) comprising a plurality of internal passageways (8.9, 64, 65) including at least one passageway that extends simultaneously radially and axially (see Figure 2b). Lindenthal teaches it is a choice known in the art to choose between passageways which extend radially, axially, or both radially and axially (see column 10, lines 19-37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission shaft assembly of Barber such that said plurality of internal passageways includes at least one passageway that extends simultaneously radially and axially, as Lindenthal teaches it is a choice known in the art to choose between passageways which extend radially, axially, or both radially and axially.

Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of US 8,579,512 (Radinger).
Regarding claim 10, Barber discloses the transmission shaft assembly as in claim 8, wherein at least a portion of the passageway (45) between the inner periphery of the body portion (see annotated Figure 1 above) and the outer periphery of the sleeve (41) is a helical passageway.
Radinger teaches at least a portion of a passageway (30) between an inner periphery of a body portion (16) and an outer periphery of a sleeve (12) is a helical passageway (30; see Figures 1 and 4). Radinger teaches this structure allows for lubricant to be delivered properly regardless of rotational speed (see column 5, line 49, through column 6, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission shaft assembly of Barber such that at least a portion of the passageway between the inner periphery of the body portion and the outer periphery of the sleeve is a helical passageway, as taught in Radinger, in order to allow for lubricant to be delivered properly regardless of rotational speed.
Regarding claim 16, Barber discloses the transmission shaft as in claim 14, wherein at least a portion of the passageway (45) between the inner periphery of the body portion (see annotated Figure 1 above) and the outer periphery of the sleeve (41) is a helical passageway.
Radinger teaches at least a portion of a passageway (30) between an inner periphery of a body portion (16) and an outer periphery of a sleeve (12) is a helical passageway (30; see Figures 1 and 4). Radinger teaches this structure allows for lubricant to be delivered properly regardless of rotational speed (see column 5, line 49, through column 6, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission shaft of Barber such that at least a portion of the passageway between the inner periphery of the body portion and the outer periphery of the sleeve is a helical passageway, as taught in Radinger, in order to allow for lubricant to be delivered properly regardless of rotational speed.
Regarding claim 20, Barber discloses the method in accordance with claim 19, wherein the step of providing a passageway (45) between the sleeve (41) and the body (see annotated Figure 1 above) comprises providing a helical passageway between the sleeve and the body.
Radinger teaches a step of providing a passageway (30) between a sleeve (12) and a body (16) comprises providing a helical passageway (30) between the sleeve and the body (30; see Figures 1 and 4). Radinger teaches this structure allows for lubricant to be delivered properly regardless of rotational speed (see column 5, line 49, through column 6, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barber such that the step of providing a passageway between the sleeve and the body comprises providing a helical passageway between the sleeve and the body, as taught in Radinger, in order to allow for lubricant to be delivered properly regardless of rotational speed.

Response to Arguments
Applicant’s amendments to the abstract and claims in the response filed August 9, 2022, have been fully considered and overcome the previous objections set forth in the non-final rejection mailed May 16, 2022. These objections have been withdrawn. 
Applicant's arguments with respect to the 35 U.S.C. 102 rejection of claims 1, 11, and 17, see pages 7-10, have been fully considered but they are not persuasive.
Applicant asserts, see especially page 9, that Barber fails to disclose the limitations of independent claims 1, 11, and 17, because Barber does not disclose a sleeve and instead discloses a plug (41). The Examiner respectfully disagrees and notes there is no language in the claim which prevents the plug of Barber from reading on the sleeve set forth. The plug 41 of Barber serves to internally surround or line (sleeve) the inner periphery (40) of the shaft (14) and provide a reduced diameter portion (42, 43) as shown in Figure 1a.
In the interest of compact prosecution, the Examiner notes further detail could be provided in the claim in order to overcome the sleeve of Barber. For instance, the passageway as defined in claim 1, lines 11-12, could be further defined as being located radially between an inner circumferential surface of the shaft (14) and an outer circumferential surface of the sleeve (41), such that the passageway 45 of Barber cannot be used to read on the claim.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections, see pages 10-2, have been fully considered but they are not persuasive. The Examiner notes the arguments directed to the 103 rejections rely on the same argument as those set forth for the 102 rejections. As such, Applicant’s attention is directed to the response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678
November 14, 2022